DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	It is acknowledged that Claims 16-20 have been newly added to the present claims.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yates U.S. 2015/0272657 (herein referred to as “Yates ‘657’”) and in view of Ko U.S. 2021/0204996 (priority date 03/31/17; herein referred to as “Ko”), Benamou U.S. 2014/0025061 (herein referred to as “Benamou”), and Strobl U.S. 2016/0270841 (herein referred to as “Strobl”).
7.	Regarding Claims 1, 8 and 15, Yates teaches an electrosurgical generator (Fig. 1, ref num 120) for providing electrical treatment energy to an instrument (Fig. 1, ref num 100) having an active electrode and a return electrode (Fig. 1, ref num 126, Fig. 6), the electrosurgical generator comprising:	a processor (Fig. 6, ref num 125 “control unit”)
	a memory (implicit with the control unit for controlling purposes) having stored thereon instructions (para 0043 “control unit 125 regulates the electrical energy delivered by the electrical generator”) which, when executed by the processor, cause the generator to:
		control a treatment energy to provide to an instrument in a coagulation mode (para 0067 “electrosurgical systems 100, 200 (e.g. the generators 120, 220) may be programmed…as impedance of tissue changes during coagulation, the power provided by the generator may also change”), the treatment energy having an adjustable voltage ramp rate (Figs. 13-15, wherein 2000, 2010, 2020 are different modes, and display different voltage slopes throughout the different modes), wherein the adjustable voltage ramp rate can be set to a ramp rate in a range of voltage ramp rates that effectuate coagulation (Figs. 13-15 with different voltage slopes shown) and do not cause dissection of tissue in the coagulation mode (para 0041 “energy delivery surface may be rounded to prevent the dissection of tissue”).
		receive signals from the instrument over time relating to a load impedance between an active electrode and a return electrode of the instrument (para 0096 “two impedance thresholds are utilized”)
		determine tissue is being grasped between the active electrode and the return electrode of the instrument (Fig. 1 and 3, ref nums 164a, 164b; para 0038 “the end effector 126 may be adapted for capturing and transecting tissue and for contemporaneously welding the captured tissue with controlled application of energy….the first jaw 164a and the second jaw 164b may close to thereby capture or engage tissue about…The first jaw 164a and second jaw 164b may also apply compression to the tissue”);
		when the load impedance is below the first threshold, set the adjustable voltage ramp rate to ramp rate in the range of voltages ramp rates (Fig. 13, para 0096 “between the first threshold and a second threshold the maximum voltage of the drive signal ramps between 50 volts and 60 volts, which limits the drive signal power to 45 Watts”), and increase, at the adjustable voltage ramp rate, the voltage of the treatment energy being provided to the instrument (Fig. 13, voltage increases below the second impedance threshold).
	Yates ‘657 also teaches wherein the load impedance is below the threshold (para 0096 “when the tissue impedance is below a first threshold”), there is a maximum voltage of the drive.  Yates also teaches when the load impedance is higher than the threshold (para 0096 “above the second threshold”), there is another voltage of the drive.
	Yates ‘657 discusses that the surgical system be in a repeated mode in order to achieve the desired effect of the jaws on the target tissue (para 0101).
While Yates ‘657 does teach of various modes, including modes that change the voltage thresholds (para 0096 “voltage and tissue impedance thresholds may be applied during a first mode…above the second threshold, drive signal voltage is limited”), Yates ‘657 fails to teach:
	a. determine that tissue is no longer being grasped between the active electrode and the return electrode of the instrument;
b. when the load impedance is above a first threshold of a plurality of thresholds, select from a plurality of voltage ramp rates in the range of voltage ramp rates to set the adjustable voltage ramp rate to the selected voltage ramp rate, and decrease, at the adjustable voltage ramp rate, a voltage of the treatment energy being provided to the instrument, wherein the plurality of voltage ramp rates is stored in the memory, and wherein each of the plurality of voltage ramp rates is associated with at least one threshold of the plurality of thresholds
It should be acknowledged that the above limitation is interpreted as follows: when the impedance reaches a threshold from a plurality of thresholds, the voltage ramp rate is adjusted based on a plurality voltage ramp rates, which each are associated with at least one impedance threshold, stored in a memory.  There are no further limitations on the “range of voltage ramp rates” falling within specified limits.  Therefore, for examination purposes, the above claim limitation will be interpreted as when the impedance is above a predetermined threshold, or a threshold from a plurality of thresholds, the voltage ramp rate is adjusted by selecting a voltage ramp rate based on an impedance threshold from the memory in order to decrease the voltage of the treatment energy being provided to the instrument.  The same interpretation follows the limitation “when the load impedance is below the first thresholds, set the adjustable voltage ramp rate to a ramp rate in the range of voltage ramp rates, and increase at the adjustable voltage ramp rate, the voltage of the treatment energy being provided to the instrument”.
However, Ko teaches an RF treatment apparatus and controlling RF energy using calculated impedance (see abstract and para 0001).  Ko discusses controlling the voltage of the RF generator based on the impedance or change of impedance in the tissue (Fig. 11, para 0111), and that when the impedance value increases, the RF power/voltage is decreased (para 0111, Fig. 11, S1430).  The opposite is true, that when the impedance value decreases, the power/voltage is increased (para 0111, Fig. 11, S1440).  This is controlled in order to ensure the transfer rate of heat toward the surrounded tissues has the same level of the transfer rate of the energy from the electrode.  By controlling the voltage, the tissue can be properly treated in a short time (para 0070).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yates ‘657 to decrease the voltage of the instrument when the impedance was increased in order to ensure proper and timely treatment to the tissue and maintain the rate of heat from the surrounding tissue and electrodes are the same.  While the system of Yates ‘657 as modified by Ko discloses that voltage is increased/decreased based on impedance threshold, it does not specifically disclose that it is the rate of voltage that is adjusted to change the voltage value, and that the impedance threshold is from a plurality of thresholds each associated with each of the plurality of voltage ramp rates.
	Yates ‘657-Ko fails to teach:
b. a first threshold of a plurality of thresholds
c. selecting a voltage ramp rate from a plurality of voltage ramp rates to decrease the voltage, wherein the plurality of voltage ramp rates is stored in the memory, and each of the plurality of voltage ramp rates are associated with at least one threshold of the plurality of thresholds.
	Benamou teaches an RF energy console that controls the RF energy output for sealing blood vessels (abstract).  The console contains both a handpiece memory (ref num 130) and a processor memory (ref num 112) in which specific values of current, voltage, rates, and impedance are stored within (para 0026-0030).  The console begins by selecting a voltage ramp rate in order to measure the output voltage of the generator (para 0041, “the processor 110 recalculates the output signal that controls the controller feedback circuit 106 to control the RF generator 100 to ramp the voltage value applied”); para 0044 “voltage value at or below the predetermined ramp voltage limit value”), in which the voltage ramp rate is stored in a memory (para 0029 “the predetermined start-up increasing voltage ramping value….can be obtained from the surgical handpiece memory 130 and stored in the digital processor memory 112”).  Once there is a reading of current output, the voltage value that was once stored aids in calculating the impedance and change in impedance (Fig. 5, ref num 220; para 0050 “digital processor 110 compares the .DELTA.Z.sub.clac value with the predetermined stored positive change in impedance .DELTA.Z.sub.seal value….in view of the comparison results, the processor 110 in combination with the controller feedback circuit 06, adjusts the voltage output by the RF generator”).  The voltage output is controlled by the initial voltage rate that is set from the memory (para 0041-0044).  Therefore, the reading of impedance and its comparison based on the impedance stored in the memory (para 0050) drives the adjustment of the voltage ramp rates and the output voltage (para 0041-0044 and 0050).  These readings are necessary in order to determine whether the heating and sealing of the tissue has succeeded, and that enough time is given in the procedure in order to ensure minimal damage to the tissue (para 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yates-Ko in order to provide the proper time and sealing to the treatment area by adjusting the voltage rates based on the impedance in order to change the overall output of voltage of the instrument.
	Strobl teaches a system of analogous art in which the generator determines whether the treated tissue is clamped between the jaws (para 0085).  The generator continuously monitors whether or not the circuit is open after an energy cycle in order to determine that the tissue is no longer being clamped (para 0127).  Since Yates ‘657 already teaches a repeat procedure, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the repeat procedure of Yates ‘657 to include the determination of whether the tissue is no longer being clamped in order to determine whether the energy cycle has been completed for the system.
	
8.	Regarding method claim 8, the claim is rejected by the same or substantially the same rationale as applied to the rejection of the apparatus of Claim 1, since the operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 8 being satisfied.

9.	Regarding Claims 5, 12, and 19, Yates ‘657 teaches the memory includes further instructions which, when executed by the processor, when determining tissue is being grasped, based on the signals, determine that, prior to the grasp, the instrument was not grasping tissue (para 0103 “jaw members 164a, 164b are in an open position without tissue between them, it may create the equivalent of an open circuit, resulting in a large impedance. When the electrodes then contact a subsequent tissue bite, the impedance sense by a sub-therapeutic signal is reduced. In some embodiments, the surgical system 100, 200 may detect an increase in impedance (indicating an opening of the jaws 164a, 164b) followed by a decrease in impedance (indicating a closure of the jaws 164a, 164b on a new tissue bite). Impedance changes may be measured relative to any suitable references including, an impedance measured at the completion of the previous application or cycle of the tissue bite algorithm at 904”).

10.	Regarding Claims 6, 13, and 20, Yates ‘657 teaches wherein in determining that the instrument is currently grasping tissue, the memory includes further instructions which, when executed by the processor, cause the generator to determine, based on the signals that the instrument is currently grasping tissue and that, prior to the grasp, the instrument was not grasping tissue based on the load impedance decreasing from a second threshold to below the second threshold (para 0103 “jaw members 164a, 164b are in an open position without tissue between them, it may create the equivalent of an open circuit, resulting in a large impedance. When the electrodes then contact a subsequent tissue bite, the impedance sense by a sub-therapeutic signal is reduced. In some embodiments, the surgical system 100, 200 may detect an increase in impedance (indicating an opening of the jaws 164a, 164b) followed by a decrease in impedance (indicating a closure of the jaws 164a, 164b on a new tissue bite). Impedance changes may be measured relative to any suitable references including, an impedance measured at the completion of the previous application or cycle of the tissue bite algorithm at 904”).

11.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yates ‘657, Ko, Benamou, and Strobl, and in view of Schulte U.S. 2013/0296908 (herein referred to as “Schulte”).
12.	Regarding Claims 2, 9, and 16, Yates ‘657 as modified teaches the first threshold (Yates, para 0096 “between the first threshold”).  
Yates ‘657 as modified fails to teach that the first threshold is between approximately five-hundred fifty ohms and five-hundred ohms.
Schulte teaches wherein the threshold is between approximately five-hundred fifty ohms and five-hundred ohms (para 0208 “the tissue impedance may be monitored to provide an indication of the completeness of the tissue cutting and/or coagulating process or to stop the activation of the ultrasonic generator 500 when the tissue impedance reaches a predetermined threshold value…the tissue impedance may range between about 10 Ohms to about 1000 Ohms from an initial point to a point just before the muscle layer is transected and sealed”).  This threshold is selected to indicate that the vessel has been transected (para 0208) or other various tissue states such as sealing or desiccation (para 0205).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates ‘657 in order to have the threshold levels as taught by Schulte to monitor the tissue state as the therapy is being applied.

13.	Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yates ‘657, Ko, Benamou, and Strobl, and in view of Yates U.S. 2017/0000554 (herein referred to as “Yates ‘554”).
14.	Regarding Claims 3, 10, and 17, Yates ‘657 as modified teaches wherein the load impedance is below the first threshold (Yates, para 0096 “when the tissue impedance is below a first threshold”), there is a maximum voltage of the drive (para 0096 “a maximum voltage of the drive signal is limited”).  Yates also teaches when the load impedance is higher than the threshold (Yates, para 0096 “above the second threshold”), there is another voltage of the drive (para 0096 “above the second threshold, drive signal voltage is limited”).
	However, Yates ‘657 as modified fails to teach the adjustable voltage ramp rate is set to approximately one-hundred eighty volts per second, and the adjustable voltage ramp rate is set to approximately two-hundred volts per second when it is below and above the threshold respectively.
Yates ‘554 teaches the voltage ramp rate set to approximately one-hundred eighty volts per second and two-hundred volts per second as the impedance is varied below and above a threshold (para 0221 “Mode 1, the tissue impedance is low...mode 3 when the tissue impedance reaches a termination impedance”; see Fig. 47B where the voltage varies between 0-350 volts through 0-8 seconds and through various modes in which the impedance is varied). The variation of voltage is to drive the transducer or seal the tissue as desired in the treatment (para 0160).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates ‘657 in order to include that the voltage ramp rate be set to another value in order to seal the tissue.

15.	Regarding Claims 4, 11, and 18, Yates ‘657 as modified fails to teach the adjustable voltage ramp rate can be set to another voltage ramp rate that causes a dissection in the coagulation mode wherein the other voltage ramp rate is greater than the range of voltage ramp rates.
Yates ‘554 teaches wherein the adjustable voltage ramp rate can be set to another voltage ramp rate (para 0221, “the RF voltage drops below its nominal output level”) that causes a dissection in the coagulation mode (para 0221, “cutting phase”), wherein the other voltage ramp rate is greater than the range of voltage ramp rates (see Fig. 47B, various voltage ramp rates that are greater than others).  The variation of voltage is to drive the transducer or seal the tissue as desired in the treatment (para 0160).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates ‘657 in order to include that the voltage ramp rate be set to another value in order to seal the tissue.

16.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yates ‘657, Ko, Benamou, and Strobl, and in view of Trees U.S. 2016/0175028 (herein referred to as “Trees”).
17.	Regarding Claims 7 and 14, Yates ‘657 teaches a second threshold (para 0096 “two impedance thresholds are utilized”).
Yates ‘657 as modified fails to teach the second threshold is approximately eight-thousand ohms.
However, Trees teaches the threshold is approximately eight-thousand ohms (para 0049 “threshold impedance can be greater than or equal to about 4000 ohms”).  The reading of the impedance determines whether or not the tissue has been captured by the electrodes and whether the tissue has been cut (para 0050). The values of second threshold do not indicate to produce a change in the predictable results of the tissue being sealed and cut through the treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Yates ‘657 in order to include the values taught by Trees for the second threshold in order to determine whether the tissue had been cut. 

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794